

116 HR 7819 IH: Eliminating the Provider Relief Fund Tax Penalties Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7819IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mrs. Axne (for herself and Mr. Dunn) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide that CARES Act Provider Relief Fund payments are not includible in gross income, and for other purposes.1.Short titleThis Act may be cited as the Eliminating the Provider Relief Fund Tax Penalties Act of 2020. 2.CARES Act Provider Relief Fund payments excluded from gross income(a)In generalFor purposes of the Internal Revenue Code of 1986, any CARES Act Provider Relief Fund payment shall not be included in the gross income of the recipient of such payment.(b)Clarification of treatment of certain expensesFor purposes of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, any deduction and the basis of any property shall be determined without regard to whether any amount is excluded from gross income under subsection (a).(c)CARES Act Provider Relief Fund paymentFor purposes of this section, the term CARES Act Provider Relief Fund payment means any grant or similar assistance provided by the Secretary of Health and Human Services under the CARES Act Provider Relief Fund program (including any amounts made available to carry out such program by the Paycheck Protection Program and Health Care Enhancement Act or any other provision of law enacted after the date of the enactment of such Act).